IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 218A13

                                 20 December 2013

ALBERT H. SAMOST and TIMOTHY E. SHAUGHNESSY

              v.
DUKE UNIVERSITY



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 742 S.E.2d 257 (2013), affirming an order

granting judgment on the pleadings for defendant entered on 12 January 2012 by

Judge Orlando F. Hudson, Jr. in Superior Court, Durham County. Heard in the

Supreme Court on 19 November 2013.


      Ekstrand & Ekstrand LLP, by Robert Ekstrand, for plaintiff-appellants.

      Ellis & Winters LLP, by Paul K. Sun, Jr., Nora F. Warren, and Kelly Margolis
      Dagger, for defendant-appellee.


      PER CURIAM.


      Justice JACKSON took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the decision of the Court of Appeals.

Accordingly, the decision of the Court of Appeals is left undisturbed and stands

without precedential value. See, e.g., Amward Homes, Inc. v. Town of Cary, 365 N.C.

305, 716 S.E.2d 849 (2011); State v. Pastuer, 365 N.C. 287, 715 S.E.2d 850 (2011).
            SAMOST V. DUKE UNIV.

              Opinion of the Court



AFFIRMED.




                      -2-